     Case 2:20-bk-10264-ER        Doc 149 Filed 06/29/20 Entered 06/29/20 13:39:42              Desc
                                   Main Document     Page 1 of 5


 1   Kenderton S. Lynch (SB 90604)
 2   kenlynchlawyer@aol.com
     Stephanie L. Krafchak (SB 113865)
 3   skrafchak@mac.com
     KRAFCHAK & LYNCH
 4   567 W Channel Islands Blvd, No. 332
     Port Hueneme, CA 93041
 5   Tel. 310.772.0034
 6   Fax 310.772.0121

 7    Attorneys for Secured Creditor, Evergreen Capital Assets, LP.

 8
                                  UNITED STATES BANKRUPTCY COURT
 9
                                   CENTRAL DISTRICT OF CALFORNIA,
10
11                                         LOS ANGELES DIVISION

12
     In re:                                                Case No. 2:20-bk-10264 - ER
13
     450 S. Western, LLC, a California limited liability   Chapter 11
14   company,
                                                           SECURED CREDITOR EVERGREEN
15                             Debtor.                     CAPITAL ASSETS, LP’S LIMITED
                                                           OPPOSITION TO DEBTOR’S MOTION
16                                                         TO APPROVE STIPULATION WITH
                                                           FIRST, SECOND, AND THIRD
17                                                         LIENHOLDERS REGARDING THE
                                                           AUTOMATIC STAY, FORBEARANCE
18                                                         AND RELATED MATTERS [Docket
                                                           #138]
19
                                                           Hearing Date:   July 8, 2020
20                                                         Time:           10:00 a.m.
                                                           Courtroom:      1568
21                                                         Place:          255 East Temple
                                                                           Los Angeles, CA 90012
22
23
24            TO: THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY
25   JUDGE, THE DEBTOR, AND ALL OTHER INTERESTED PARTIES:
26
        Secured creditor Evergreen Capital Assets, LP (“Evergreen”) files this limited opposition to the
27
     Motion to Approve Stipulation with First, Second and Third Lienholders Regarding the Automatic Stay,
28

                                                       - 1 -
     Case 2:20-bk-10264-ER         Doc 149 Filed 06/29/20 Entered 06/29/20 13:39:42                  Desc
                                    Main Document     Page 2 of 5

     Forbearance and Related Matters (“Motion”) filed by the debtor and debtor-in possession 450 S. Western
 1
 2   LLC (“Debtor”) (Docket No. 138).

 3      The Motion seeks, among other things, an order allowing the secured claim of G 450, LLC (“G 450
 4   Claim”) in the amount of $30,063,331.49 plus interest accruing at the rate of 5% per annum (or
 5
     $3,898.21 per day).
 6
        On June 22, 2020, counsel for Evergreen contacted Debtor’s counsel to discuss certain issues
 7
     concerning the G 450 Claim. The issues raised by Evergreen such as (i) the rate of interest,
 8
 9   (ii) professional service fees paid, (iii) the amount of interest paid, (iv) the manner in which interest was

10   calculated, and (v) a contingent funds reserved to pay for possible future attorneys’ fees and/or costs, are

11   complex and require additional investigation and analysis which may include a complete review of the
12
     history of payments made by the Debtor to G 450’s predecessor. Accordingly, it is not appropriate to
13
     allow the G 450 Claim at this time.
14
        On June 23, 2020, the Debtor granted Evergreen an extension to file an opposition to the Motion. See
15
16   Docket # 142 and 145.

17      Counsel for the Debtor, Evergreen, G 450 and the Committee have engaged in preliminary

18   negotiations in an effort to resolve these matters. While the parties have worked diligently together there
19
     has not been sufficient time to fully address the issues, in part because the parties lack certain
20
     information, and need to conduct further investigation and analysis. The benefit to the Estate could be a
21
     multi-million-dollar reduction in the G 450 Claim.
22
23       On June 27, 2020, Debtor’s counsel informed counsel for Evergreen that the Debtor would no longer

24   seek approval of that portion of the Motion that would give G 450 an allowed claim, Evergreen need not

25   file an opposition to the Motion and that the parties would continue to try to work together. Evergreen
26   appreciates the efforts by the Debtor, its Chief Restructuring (?) Officer and counsel for continuing to
27
     work collaboratively toward a resolution of the issues concerning the G 450 Claim. While Evergreen
28
     expects that negotiations will continue and that a resolution of the issues concerning the G 450 Claim is
                                                         - 2 -
     Case 2:20-bk-10264-ER         Doc 149 Filed 06/29/20 Entered 06/29/20 13:39:42                   Desc
                                    Main Document     Page 3 of 5

     possible, for the avoidance of doubt, Evergreen is not waiving any objections it has or may have in the
 1
 2   future to the G 450 Claim and reserves its right to file an objection to the G 450 Claim in the future if the

 3   parties are unable to reach an agreement with respect to the G 450 Claim. The objections that Evergreen
 4   may raise include but not limited to objections to (i) the rate of interest charged, (ii) professional service
 5
     fees paid, (iii) the amount of interest paid, (iv) the manner in which interest was calculated, (v) a
 6
     contingent fund reserved to pay for possible future attorneys’ fees and/or costs, and, any other issues
 7
     related to the G 450 Claim that may arise.
 8
 9          Based on the foregoing Evergreen respectfully requests that the Motion be denied as filed.

10   Alternatively, that any approval and allowance of G 450 Claim be stricken from the Motion and an order

11   entered denying approval and allowance of G 450’s Claim.
12
     Dated: July 29, 2020                                   KRAFCHAK & LYNCH
13
14                                                          /s/ Kenderton S. Lynch
                                                            Kenderton S. Lynch
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         - 3 -
        Case 2:20-bk-10264-ER                     Doc 149 Filed 06/29/20 Entered 06/29/20 13:39:42                                      Desc
                                                   Main Document     Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
KRAFCHAK & LYNCH 657 W Channel Islands Blvd, No. 332, Port Hueneme, CA 93041


A true and correct copy of the foregoing document entitled (specify): SECURED CREDITOR EVERGREEN
CAPITAL ASSETS, LP’S LIMITED OPPOSITION TO DEBTOR’S MOTION TO APPROVE
STIPULATION WITH FIRST, SECOND, AND THIRD LIENHOLDERS REGARDING THE AUTOMATIC
STAY, FORBEARANCE AND RELATED MATTERS [Docket #138]_______________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 29, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Jesse S Finlayson jfinlayson@ftrlfirm.com, bmendoza@ftrlfirm.com
    •   M Douglas Flahaut flahaut.douglas@arentfox.com
    •   Maria L Garcia Maria.L.Garcia@lewisbrisbois.com
    •   Jeffrey T Gwynn jgwynn@vervelaw.com
    •   Mark S Horoupian mhoroupian@sulmeyerlaw.com,
        mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
    •   Christian T Kim ckim@dumas-law.com, ckim@ecf.inforuptcy.com
    •   Richard J Laski (TR) rlaski@wilshirellc.com
    •   John P Lee jlee@kspllaw.com, admin@kspllaw.com
    •   Won Lee dlee@metallawgroup.com
    •   Kenderton S Lynch kenlynchlaw@aol.com
    •   David W. Meadows david@davidwmeadowslaw.com
    •   Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
    •   Aram Ordubegian ordubegian.aram@arentfox.com
    •   Sagar Parikh SP@BeverlyHillsLawCorp.com
    •   Dean G Rallis drallis@hahnlawyers.com,
        marias@hahnlawyers.com;mpham@hahnlawyers.com;drallis@ecf.courtdrive.com;drallis@ecf.inforuptcy.com
    •   Victor A Sahn vsahn@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;
        cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
    •   Lovee D Sarenas lovee.sarenas@lewisbrisbois.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    •   Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
    •   Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
    •   Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
    •   Timothy J Yoo tjy@lnbyb.com

                                                                                            Service information continued on attached page




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-10264-ER                     Doc 149 Filed 06/29/20 Entered 06/29/20 13:39:42                                      Desc
                                                   Main Document     Page 5 of 5


2. SERVED BY UNITED STATES MAIL:
On (date) June 29, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Honorable Ernest M. Robles, United States Bankruptcy Court, Central District of California, Edward R. Roybal Federal
Building and Courthouse, 255 E. Temple Street, Suite 1560 / Courtroom 1568
Los Angeles, CA 90012


Lewis Brisbois Bisgaard & Smith 633 W 5th Street, Ste 4000, Los Angeles, CA 90071




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 29, 2020                     K. Lynch                                                     /s/ K. Lynch
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
